NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In response to Examiner-Initiated interview, the claims have been further amended as provided below in the Examiner’s Amendment.
Claims 6-7, 13-14 & 19-20 have been cancelled.
Claims 1, 4, 5, 8, 11, 12, 15, 17, and 18 herein are allowed.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's representative, John Griffiths, on May 24, 2021.

Please further the following claims:

Claim 1.	(Currently Amended)  A method, by a processor, for intelligent career planning actions in a computing environment, comprising:

creating a career planning model for the user according to the plurality of data, wherein the career planning model identifies a series of action steps for the user to perform to achieve the career goal; 
training a machine learning model according to updates to the plurality of data and input received by the user with respect to the series of action steps, wherein the trained machine learning model is used to iteratively refine the career planning model over time by using a logical regression operation to identify which of the series of action steps of the alternative users having reached the career goal must be performed by the user to successfully achieve the career goal at a respective current time subsequent to the creation of the career planning model; 
generating a career plan for the user according to the career planning model, wherein the career plan is recursively updated based on the iteratively refined career planning model; 
during an execution of the career plan by the user, monitoring the series of action steps as each of the action steps are performed to identify any of a subset of actions being performed that have a negative impact on achieving the career goal, wherein the subset of actions are identified from the historical data of career trajectories of those of the alternative users whom had the career goal notwithstanding those of the alternative users failed to reach the career goal due a determination that the subset of actions negatively impacted the career trajectories to reach the career goal; 
in conjunction with monitoring the series of action steps and identifying any of the subset of actions being performed, identifying positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, 
wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative results of a termination of employment or employment loss of those of the alternative users having failed to reach the career goal, 
wherein the alternative choices having the positive and negative impacts, inclusive of those alternative choices leading to the alternative results, are used as feedback to the machine learning model when recursively updating the iteratively refined career planning model;  
identifying a plurality of valid career path trajectories having the series of action steps for achieving the career goal; 
selecting one or more of the plurality of valid career path trajectories having a greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories; 
alerting the user when any of the subset of actions or the one or more of the action steps having the negative impact are identified as being performed; and
providing targeted feedback to one or alternative users having supervisory authority to provide remedial assistance to the user for correcting the one or more of the action steps. 

Claim 5.  (Currently Amended) The method of claim 1, further including synthesizing the career planning model from the series of action steps for achieving the career goal. 

Claims 6-7.  	(Cancelled).

Claim 8 (Currently Amended) A system for intelligent career planning actions in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: 
receive a plurality of data inclusive of a career goal, a user profile of a user, one or more alternative user profiles of alternative users, and historical data of the alternative users having reached the career goal; 
create a career planning model for the user according to a the plurality of data, wherein the career planning model identifies a series of action steps for the user to perform to achieve the career goal; 
train a machine learning model according to updates to the plurality of data and input received by the user with respect to the series of action steps, wherein the trained machine learning model is used to iteratively refine the career planning model over time by using a logical regression operation to identify which of the series of action steps of the alternative users having reached the career goal must be performed by the user to successfully achieve the career goal at a respective current time subsequent to the creation of the career planning model;
generate a career plan for the user according to the career planning model, wherein the career plan is recursively updated based on the iteratively refined career planning model; 

in conjunction with monitoring the series of action steps and identifying any of the subset of actions being performed, identify positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, 
wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative results of a termination of employment or employment loss of those of the alternative users having failed to reach the career goal,  
wherein the alternative choices having the positive and negative impacts, inclusive of those alternative choices leading to the alternative results, are used as feedback to the machine learning model when recursively updating the iteratively refined career planning model;  
identify a plurality of valid career path trajectories having the series of action steps for achieving the career goal; 
select one or more of the plurality of valid career path trajectories having a greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories;
or the one or more of the action steps having the negative impact are identified as being performed; and
provide targeted feedback to one or alternative users having supervisory authority to provide remedial assistance to the user for correcting the one or more of the action steps. 

Claim 12.  (Currently Amended) The system of claim 8, wherein the executable instructions further synthesize the career planning model from the series of action steps for achieving the career goal. 

Claims 13-14   (Cancelled).

Claim 15. (Currently Amended) A computer program product for intelligent career planning actions by a processor, the computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that receives a plurality of data inclusive of a career goal, a user profile of a user, one or more alternative user profiles of alternative users, and historical data of the alternative users having reached the career goal; 
an executable portion that creates a career planning model for the user according to the plurality of data, wherein the career planning model identifies a series of action steps for the user to perform to achieve the career goal; 

an executable portion that generates a career plan for the user according to the career planning model, wherein the career plan is recursively updated based on the iteratively refined career planning model; 
an executable portion that, during an execution of the career plan by the user, monitors the series of action steps as each of the action steps are performed to identify any of a subset of actions being performed that have a negative impact on achieving the career goal, wherein the subset of actions are identified from the historical data of career trajectories of those of the alternative users whom had the career goal notwithstanding those of the alternative users failed to reach the career goal due a determination that the subset of actions negatively impacted the career trajectories to reach the career goal; 
in conjunction with monitoring the series of action steps and identifying any of the subset of actions being performed, an executable portion that identifies positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, 
wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative results of a termination of employment or employment loss of those of the alternative users having failed to reach the career goal,  
wherein the alternative choices having the positive and negative impacts, inclusive of those alternative choices leading to the alternative results, are used as feedback to the machine learning model when recursively updating the iteratively refined career planning model;  
an executable portion that identifies a plurality of valid career path trajectories having the series of action steps for achieving the career goal; 
an executable portion that selects one or more of the plurality of valid career path trajectories having a greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories;
an executable portion that alerts the user when any of the subset of actions or the one or more of the action steps having the negative impact are identified as being performed; and
an executable portion that provides targeted feedback to one or alternative users having supervisory authority to provide remedial assistance to the user for correcting the one or more of the action steps. 

Claim 18.  (Currently Amended) The computer program product of claim 15, further including an executable portion that synthesizes the career planning model from the series of action steps for achieving the career goal. 

Claims 19-20   (Cancelled).

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
All rejections have been withdrawn in view of the Examiner’s Amendment provided above.  
With respect to 35 USC 101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as a whole, presents a distinct invention including additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception, in part by training a machine learning model used to iteratively refine the career planning model over time by using a logical regression operation to identify which of the series of action steps of the alternative users having reached the career goal must be performed by the user to successfully achieve the career goal at a respective current time subsequent to the creation of the career planning model, generating a career plan for the user according to the career planning model, wherein the career plan is recursively updated based on the iteratively refined career planning model, in conjunction with monitoring the series of action steps and identifying any of the subset of actions being performed, identifying positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative results of a termination of employment or employment loss of those of the alternative users having failed to reach the career goal, wherein the alternative choices having the positive and 
With respect to the closest prior art, the claims in this application are deemed to be directed to a non-obvious improvement over the closest prior art, BARNFIELD (US 2013/0212031) and XIE (US 2019/0303798).
BARNFIELD (US 2013/0212031) discloses obtaining aggregated information pertaining to workers who have attained a target career position and employing the user information and the aggregated information to provide career-related information pertaining to one or more career paths.  However, Barnfield is completely silent regarding monitoring the series of action steps, identifying any of the subset of actions being performed, and identifying positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career 
XIE (US 2019/0303798) discloses career path modeling career path models using machine learning to receive an input candidate's profile and usage data features and output a score for one or more potential career paths for the candidate. However, Xie is completely silent regarding identifying positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative 
Based on an updated prior art search, the closest Non-Patent Literature (Richard J. Oentaryo, Xavier Jayaraj Siddarth Ashok, Ee-Peng Lim, and Philips Kokoh Prasetyo, “JobComposer: Career Path Optimization via Multicriteria Utility Learning” 2018, ARXIV.ORG | 04-SEP-2018 | ECML-PKDD Data Science for Human Capital Management 2018) discloses automated career path planning based on career trajectories.  
Based on an updated prior art search, the closest prior art CHAN (US 2018/0253811) discloses a system for generating a career plan for achieving a career goal. The method may commence with receiving user parameters and the career goal including a career title and a term for achieving the career goal by a user. The method may include identifying persons having the 
However, none of the closest prior art, whether considered separately or in combination, anticipate nor render obvious:
training a machine learning model used to iteratively refine the career planning model over time by using a logical regression operation to identify which of the series of action steps of the alternative users having reached the career goal must be performed by the user to successfully achieve the career goal at a respective current time subsequent to the creation of the career planning model, generating a career plan for the user according to the career planning model, wherein the career plan is recursively updated based on the iteratively refined career planning model, in conjunction with monitoring the series of action steps and identifying any of the subset of actions being performed, identifying positive and negative impacts for achieving the career goal according to alternative results generated from selecting alternative choices at each action step performed by the alternative users to achieve the career goal, wherein identifying the negative impacts of the alternative choices includes identifying those of the alternative choices that led to the alternative results of a termination of employment or employment loss of those of the alternative users having failed to reach the career goal, wherein the alternative choices having the positive and negative impacts, inclusive of those alternative choices leading to the alternative results, are used as feedback to the machine learning model when recursively updating the iteratively refined career planning model, identifying a plurality of valid career path trajectories having the series of action steps for achieving the career goal, selecting one or more of the plurality of valid career path trajectories having a greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories, alerting the user when any of the subset of actions or the one or more of the action steps having the negative impact are identified as being performed; and providing targeted feedback to one or alternative users having supervisory authority to provide remedial assistance to the user for correcting the one or more of the action steps, in combination with other recited limitations of claims 1, 8 and 15.
Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations claims for claims 4-5, 11-12 and 17-18 due to their respective dependencies to  independent claims 1, 8 and 15 allowed as recited above.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629